Judgment and order of the City Court of Yonkers reversed upon the law and the facts, with costs, motion to set aside verdict granted and complaint dismissed, with costs. The undisputed evidence is that the insured was not in sound health at the time of the issuance of the policy; that he had, within two years before its issuance, been attended by a physician for a serious disease, and that before the issuance of the policy the insured suffered from a chronic disease the absence of which, as is specified in the policy, was a condition of its validity. (Cirrincioni v. Metropolitan Life Ins. Co., 223 App. Div. 461; Rudolph v. John Hancock M. L. *762Ins. Co., 251 N. Y. 208.) Lazansky, P. J., Young, Kapper, Hagarty and Cars-well, JJ., concur.